Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered December 15, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court properly exercised its discretion when it denied defendant’s mistrial motion made after the court revised its suppression ruling during trial by granting defendant’s motion to suppress two largely exculpatory statements. The court acted on the basis of two Court of Appeals decisions handed down at that time which made clear that the trial court’s prior ruling denying suppression was incorrect. The People never commented on these statements in the opening nor committed themselves to using these statements and none of the parties made any mention of them in the presence of the jury. Although defendant asserted that some of his tactics might have been different up to that point in the trial had he been aware that the statements would not be admitted, the favorable revision of the suppression ruling could not have affected defendant’s trial strategy and did not warrant a mistrial (cf., People v Wray, 225 AD2d 718, 719, appeal dismissed 88 NY2d 1025).
Defendant opened the door for the admission of testimony *303about a past incident in which he had threatened to kill his ex-girlfriend to establish that her fear of defendant rendered her reluctant to cooperate with the police, and thus rebut the misimpression created, by defendant’s cross-examination, that she had implicated defendant in the instant murder only as a result of threats by the police (see, People v Rojas, 97 NY2d 32; People v Davila, 257 AD2d 485, lv denied 93 NY2d 968; People v Wortherly, 68 AD2d 158). Any potential prejudice was prevented by the court’s limiting instructions. Concur — Nardelli, J.P., Mazzarelli, Saxe, Sullivan and Ellerin, JJ.